Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 1 of 42            FILED
                                                                   2019 Oct-04 PM 03:20
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




                      Exhibit 7
           Affidavit of Sam Garrison with
                Exhibits A through F
       Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 2 of 42




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHWEST DIVISION

CHERYL JARMON-GOODMAN, )
                       )
        Plaintiff,     )
                       )
v.                     )                       CASE NO. 3:18-cv-00591-CLS
                       )
SAM GARRISON,          )
STEVE BENSON           )
                       )
        Defendants.    )

                            AFFIDAVIT OF SAM GARRISON

       BEFORE ME, the undersigned Notary Public, personally appeared Sam

Garrison, who, after being duly sworn, states as follows:

       1.     My name is Sam Garrison. In August 2014, I was sworn in as a police

officer with the Sheffield (Alabama) Police Department (“SPD”). As of April 18,

2016, I was employed as a sergeant with SPD. I am presently a police officer with the

Florence (Alabama) Police Department. I have personal knowledge of the matters

stated in this affidavit.

       2.     I understand that I am a defendant in the above-captioned action and that

I am accused of involvement in the arrest of Cheryl Jarmon-Goodman, also known

as Cheryl Goodman. However, I was not present for, and did not observe or

participate in, the arrest of Ms. Goodman or any use of force during that arrest. In
      Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 3 of 42




fact, to my knowledge, I have never personally encountered Ms. Goodman.

      3.     When I worked at the Sheffield Police Department, officers were

generally assigned to one of four twelve-hour shifts in a given week. As of April 18,

2016, “Shift A” was assigned to morning shift, from 6 a.m. to 6 p.m., on Sundays,

Mondays, Tuesdays, and every other Saturday; and “Shift B” was assigned to work

morning shift, from 6 a.m. to 6 p.m., on Wednesdays, Thursdays, Fridays, and the

Saturday mornings that Shift A did not work. “Shift C” was assigned to work night

shift, beginning at 6 p.m. on Sundays, Mondays, Tuesdays, and every other Saturday

night and ending the following morning at 6 a.m.; and “Shift D” was assigned to work

from 6 p.m. on Wednesdays, Thursdays, Fridays, and the Saturday nights that Shift

C did not work, until the following morning at 6 a.m.

      4.     April 18, 2016, was on a Monday. As a result, Shift A was assigned to

the morning shift, from 6 a.m. to 6 p.m., and Shift C was assigned to the evening

shift, from 6 p.m. to the following morning at 6 a.m.

      5.     On April 18, 2016, I was assigned to Shift A. Specifically, I was

assigned to work the hours of 7 a.m. to 6 p.m. on April 18, 2016. A true and accurate

copy of the shift report for the morning of April 18, 2016, is attached hereto as

Exhibit A.

      6.     On April 18, 2016, my SPD badge number was “391,” and my radio call

                                         2
       Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 4 of 42




sign was “Sierra-4.” I recall that the SPD badge numbers assigned to my fellow SPD

officers included the following: Officer Casey Corbett was assigned “392”; Officer

Sam Bishop was “395”; Officer Nathan Bissonnette was “408”; and Lt. Daryl Ivy was

“Lincoln-2.”

      7.       As the Shift Report reflects, from about 7 a.m. to about 6 p.m. on April

18, 2016, I was assigned to vehicle SPD-14. Officer Corbett was assigned to vehicle

SPD-2 during that same shift.

      8.       At approximately 5:55 p.m. on April 18, 2016—near the end of my

shift—I received a call from the Colbert County Emergency Management

Communications District, also known as “Colbert County 911,” which is the agency

that handled radio dispatch for SPD. The Colbert County 911 dispatcher stated that

an individual at 1510 Robertson Boulevard in Sheffield wanted to file a report for

harassment. I responded to the dispatch call. Officer Corbett also responded to the

same dispatch call at about the same time.

      9.       Officer Corbett and I arrived at 1510 Robertson Boulevard at

approximately 5:58 p.m. After we arrived, Officer Corbett and I spoke to the resident,

a woman named Elizabeth Kae Baker (also known as Elizabeth Evans).

      10.      Ms. Baker informed me that she worked in Florence and that a coworker

named Cheryl Goodman had been repeatedly threatening her throughout the day.

                                           3
       Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 5 of 42




Specifically, Ms. Baker stated that Ms. Goodman had quit her job earlier that day, that

Ms. Goodman had verbally threatened Ms. Baker after quitting, and that Ms.

Goodman had sent Ms. Baker several threatening text messages since that time

saying, “It’s not over, you better watch your back.” Ms. Baker further stated that she

had called the Florence Police Department, and that agency had advised her to contact

SPD if Ms. Baker received any more threatening messages from Ms. Goodman. Ms.

Baker told me that Ms. Goodman had threatened by telephone to come to Ms. Baker’s

residence and beat her up.

      11.    I informed Ms. Baker that I would be documenting this call in a written

report. I also advised Ms. Baker to contact SPD again if Ms. Goodman came to her

residence.

      12.    I have reviewed a copy of the Colbert County 911 dispatcher call logs

concerning the above-referenced incident and related calls, which are attached hereto

as Exhibit B. The call logs concerning the call at 5:46 p.m. (Exhibit B at 3-5) truly

and accurately reflect my recollection of the events described above.

      13.    As the call logs show, Officer Corbett (vehicle SPD-02) and I (vehicle

SPD-14) were dispatched to 1510 Robertson Boulevard in Sheffield at approximately

5:55 p.m.; we were on-scene at that location at approximately 5:58 p.m.; and we left

the scene at or around 6:05 p.m. (See Exhibit B at 5).

                                          4
       Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 6 of 42




      14.    At 6:14 p.m., I entered a Uniform Incident/Offense Report (Agency Case

Number 0001604-0209) (the “Report”) concerning the incident described above. A

true and accurate copy of that Report is attached hereto as Exhibit C.

      15.    In particular, I entered the information on pages 1-2 of that Report, as

well as the narrative and victim’s information on page 3 of the Report. (See Exhibit

C at 2-3).

      16.    I did not write or provide any additional narrative information other than

what is found on pages 1 through 3 of the Report concerning the above-referenced

events.

      17.    Shortly after entering the aforementioned Report at 6:14 p.m. on April

18, 2016, I ended my shift for the day. To the best of my recollection, after ending my

shift, I drove either to my fiancee's home in Rogersville, AL (approximately 45

minutes away) or to my parents' house in Elkton, TN (about 80 minutes away). I did

not return to duty that night. I also did not return to Sheffield that night and did not

work the following day.

      18.    From the lawsuit filed against me and the documents that I have

reviewed since that lawsuit was filed, I understand that Ms. Goodman was arrested

later on the night of April 18, 2016. I also understand that Ms. Goodman alleges that

she was subjected to excessive force during her arrest.

                                           5
       Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 7 of 42




      19.    However, as previously stated, I had no involvement in the arrest of Ms.

Goodman or any force used in the course of that arrest. I was not present for that

incident, I did not observe that incident, and I did not participate in that incident. In

fact, I was not on duty at the time of Ms. Goodman’s arrest, and I was not even in

Sheffield at that time.

      20.    In particular, on April 18, 2016, I did not use a Taser on Ms. Goodman,

did not kick Ms. Goodman, did not carry Ms. Goodman, and did not otherwise use

force or against or physically interact with Ms. Goodman. Nor have I used force

against or physically interacted with Ms. Goodman at any other time.

      21.    I cannot testify as to any of the events concerning the arrest, use of force,

or transport of Ms. Goodman on the night of April 18, 2016, because I was not

present or on duty at the time of those events and have no direct personal knowledge

of the events of that night.

      22.    I have reviewed the Uniform Incident/Offense Report concerning the

arrest of Ms. Goodman on the night of April 18, 2016 (Agency Case Number

0001604-0211), a true and accurate copy of which is attached hereto as Exhibit D.

That document reflects that two SPD officers other than myself, along with Muscle

Shoals Police Officer Benson, executed the arrest of Ms. Goodman at 501½ Eason

Avenue in Muscle Shoals some time after 9:30 p.m. on the night of April 18, 2016.

                                           6
       Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 8 of 42




       23.    The incident report concerning Ms. Goodman’s arrest does not reflect

my presence for or involvement in her arrest. (See Exhibit D at 1-3). That is because

I was not present for or involved in her arrest.

       24.    I have reviewed the shift report for Shift C for the night of April 18,

2016, a true and accurate copy of which is attached hereto as Exhibit E. Because

Shift C covered the hours of 6 p.m. on April 18 through 6 a.m. on April 19, 2016, the

shift report for Shift C lists the SPD officers who would have been on duty at the time

of Ms. Goodman’s arrest.

       25.    The shift report for Shift C on April 18, 2016 does not reflect that I was

on duty for that shift, because I was not on duty for that shift. In other words, the shift

report for Shift C accurately reflects that I was not on duty and not working during

Ms. Goodman’s arrest, or at any other time during the hours of 6 p.m. on April 18

through 6 a.m. on April 19, 2016. (See Exhibit E).

       26.    The attached Colbert County 911 dispatcher call logs show that three

SPD officers were dispatched to 501½ Eason Avenue in Muscle Shoals at

approximately 9:57 p.m., that a Taser was deployed at this location at approximately

10:05 p.m., and that a woman was detained at approximately 10:07 p.m. (See Exhibit

B at 12-14). These records appear to correspond with the date, time, location, and

details of Ms. Goodman’s arrest as described in the relevant incident report. (See

                                            7
       Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 9 of 42




Exhibit D).

      27.     The same call logs show that the officers who were dispatched to 501½

Eason Avenue at the time corresponding to Ms. Goodman’s arrest were assigned to

vehicles SPD-17, SPD-02, and SPD 12. (Exhibit B at 12-14).

      28.     The shift report for Shift C on April 18, 2016, shows that vehicles SPD-

17, SPD-02, and SPD-12 were assigned to SPD officers other than myself. (See

Exhibit E). Two of the vehicle assignments on that shift report correspond to the SPD

officers who were mentioned in the incident report concerning Ms. Goodman’s arrest,

and the third vehicle assignment corresponds to the shift supervisor on duty at the

time. (See Exhibit D at 1; Exhibit E).

      29.     By contrast, the 911 call logs show that SPD-14 — the unit to which I

had been assigned on the morning of April 18, 2016 — was never dispatched to 501½

Eason Avenue at the time of Ms. Goodman’s arrest. (Exhibit B at 12-14). And in any

event, the shift report for Shift C shows that SPD-14 was assigned to the desk officer

for the entirety of that shift. (See Exhibit E).

      30.     I have reviewed audio of the Colbert County 911 radio traffic concerning

the events of April 18, 2016 involving Ms. Goodman. A copy of these recordings is

submitted with this affidavit as Exhibit F.

      31.     I have reviewed the audio from the radio traffic labeled “Call 2 Radio

                                            8
      Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 10 of 42




Traffic .” That audio concerns my visit to Ms. Baker’s home just before my shift

ended on April 18, 2016. I recognize my voice as that belonging to the officer

speaking with the Colbert County 911 dispatcher, using the call sign “Sierra-4.”

      32.    I have also reviewed the audio from the radio traffic labeled “Call 3

Radio Traffic.” The voice of the officer speaking with the Colbert County 911

dispatcher in that audio belongs to Officer Nathan Bissonnette. I am confident that

this officer is Officer Bissonnette because I recognize his voice, and because I know

that the call sign used by that officer, “408,” was Officer Bissonnette’s call sign.

      33.    I have also reviewed the audio from the radio traffic labeled “Call 4

Radio Traffic.” The officers speaking with the Colbert County 911 dispatcher in that

audio are as follows: (a) The officer responding to the call to “Car 17” and using the

call sign “395” is Officer Sam Bishop. (b) The officer using the call sign “408” is

Officer Bissonnette. (c) The officer using the call sign “Lincoln-2” is Lt. Daryl Ivy.

I am confident that these are the officers that can be heard in that audio because I

recognize their voices and their respective call signs.

      34.    I have also reviewed the audio from the radio traffic labeled “Call 5

Radio Traffic.” As with the Call 4 Radio Traffic, I recognize that the officers

speaking with the Colbert County 911 dispatcher in the Call 5 Radio Traffic audio are

Officer Sam Bishop (using call sign “395”), Officer Bissonnette (using call sign

                                          9
      Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 11 of 42




“408”), and Lt. Ivy (using call sign “Lincoln-2”). At the beginning of part 2 of the

Call 5 Radio Traffic, I also briefly hear the voice of Sergeant Nick Risner, using call

sign “Sierra-2,” but it sounds like Sgt. Risner is responding to a different call than the

other officers. I am confident that these are the officers that can be heard in that audio

because I recognize their voices and their respective call signs.

       35.    My voice does not appear in the audio from the radio traffic associated

with Call 3, Call 4, or Call 5, and none of the people speaking in that radio traffic

appear to mention or refer to me in any way. This is most likely because I was not on

duty or even in Sheffield at that time, and because I was not present for any of the

events referred to in the radio traffic for Call 3, Call 4, or Call 5..

       36.    When I worked at the Sheffield Police Department, if an officer filed an

incident report that was indirectly related to the events described in an earlier-filed

incident report, it was not uncommon for that officer to copy the narrative text from

the later report and paste that text into the earlier report as a supplemental narrative.

       37.    I have reviewed the “Supplement Narrative Text” appended to the Report

that I filed following my encounter with Ms. Baker. (Exhibit C at 4). I understand that

the text of that entry is identical to the narrative text of the incident report concerning

the arrest of Ms. Goodman. (See Exhibit C at 4; Exhibit D at 3). I also understand that

the Supplement Narrative Text appended to my Report was itself filed at April 19,

                                            10
      Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 12 of 42




2016, at 2:34 a.m. (See Exhibit C at 4).

      38.    I did not enter the Supplement Narrative Text appended to my Report,

and in fact I was not on duty when that text was filed. I have no direct personal

knowledge of the events described in that Supplement Narrative Text.

      39.    Given my familiarity with the practices of officers at SPD while I was

employed by that agency and my review of the attached documents, it is my

understanding and belief that the Supplement Narrative Text appended to my Report

at 2:34 a.m. on April 19, 2016, was copied from the incident report concerning Ms.

Goodman’s arrest and pasted directly into my Report.

      40.    To my knowledge, I have never met or personally encountered Ms.

Goodman. To my knowledge, no person has ever introduced me to Ms. Goodman.

      41.    I understand it has been alleged that I was introduced to Ms. Goodman

at some time prior to April 18, 2016, by another law enforcement officer named

Reshell Ingram. However, to my knowledge, I have never met any police officer

named Reshell Ingram. No law enforcement officer has ever introduced me to Ms.

Goodman.




                                           11
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 13 of 42
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 14 of 42




                        EXHIBIT A

            April 18, 2016 Shift A Report
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 15 of 42
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 16 of 42




                        EXHIBIT B

                          Call Logs
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 17 of 42
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 18 of 42
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 19 of 42
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 20 of 42
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 21 of 42
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 22 of 42
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 23 of 42
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 24 of 42
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 25 of 42
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 26 of 42
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 27 of 42
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 28 of 42
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 29 of 42
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 30 of 42
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 31 of 42




                        EXHIBIT C

                  Incident Report # 209
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 32 of 42
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 33 of 42
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 34 of 42
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 35 of 42
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 36 of 42




                        EXHIBIT D

                  Incident Report # 211
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 37 of 42
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 38 of 42
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 39 of 42
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 40 of 42




                        EXHIBIT E

            April 18, 2016 Shift C Report
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 41 of 42
Case 3:18-cv-00591-CLS Document 74-7 Filed 10/04/19 Page 42 of 42




                        EXHIBIT F

     Audio Recordings (Conventionally Filed)
